Citation Nr: 1338322	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-06 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at HI-Desert Medical Center on December 5, 2012. 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from January 1967 to December 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination issued by the Department of Veterans Affairs (VA) Loma Linda Health Care System (LLHCS).

The Board observes that it does not appear that the Veteran currently has a separate record located in Virtual VA electronic claims processing system.

The appeal is REMANDED to the Loma Linda Health Care System (LLHCS).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment for private medical care rendered on December 5, 2012 at HI-Desert Medical Center.  In his substantive appeal, the Veteran asserted that his wound was bleeding and soaking through his clothes and the closest emergency room was located at HI-Desert Medical Center, which was approximately 14 miles away, as opposed to the Palm Desert VA Medical Center, which was 65 miles away.  He believed it was an emergency and that the bleeding needed to be stopped.  Although the emergency room doctor explained that the wound was just draining, the Veteran asserted that he truly believed it was an emergency that needed to be tended to as soon as possible.   

The LLHCS has denied the Veteran's claim finding that the condition was non-emergent.  Although there appears to be a computer printout indicating that it was determined to be non-emergent, it appears that this determination was not made by a medical professional.  In other words, there is no competent medical evidence in the claims file to support this finding.  The claims file does not appear to contain any sort of medical opinion with rationale.  Under the circumstances, the Board finds that a VA medical opinion is necessary to determine whether the care provided on December 5, 2012 at HI-Desert Medical Center was for an emergent condition and whether a VA facility was feasibly available.  
   
Moreover, the Board finds that the distances between the Veteran's location and the HI-Desert Medical Center and the nearest VA medical facility capable of treating the Veteran on December 5, 2012 should also be documented in the claims file so that the VA examiner can determine whether a VA medical facility was feasibly available.  The LLHCS should contact the Veteran for a complete address of his location at the time of the medical incident so that the distances may be accurately calculated.  

Lastly, under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board acknowledges that the Veteran was sent a VCAA letter in February 2013.  However, the letter merely discusses the VCAA in general terms and fails to provide the information and evidence needed to substantiate and complete a claim under the Millennium Healthcare Act, codified at 38 U.S.C.A. § 1725.  Moreover, the letter was sent after the issuance of the February 2013 statement of case and the claim was not subsequently readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, in light of the need to remand for other matters, the LLHCS should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate his claim on appeal under the Millennium Healthcare Act.  

Accordingly, the case is REMANDED for the following actions:

1.  The LLHCS should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate his claim on appeal under the Millennium Healthcare Act.  Also, specifically request that the Veteran provide his exact location at the time of the medical incident on December 5, 2012.  

2.  The LLHCS should document for the claims file the distances between the Veteran's location at the time of the medical incident and HI-Desert Medical Center as well as the nearest VA medical facility capable of treating the Veteran on December 5, 2012.

3.  Thereafter, the claims file should be sent to an appropriate VA medical professional who, after reviewing the file in its entirety, should address the following:

a.  Whether the treatment received December 5, 2012 at HI-Desert Medical Center was for a medical emergency as reasonably viewed by a prudent lay person?  In this regard, opine whether the treatment was of such a nature that delay in obtaining the treatment would have been hazardous to life and health.  Rationale for any opinion should be given.   

b.  If it is determined that the Veteran was treated for a medical emergency condition, the physician should state whether a VA facility was feasibly available.  In addressing this question, the physician should note whether the urgency of the Veteran's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment or the nature of the treatment made it necessary or economically advisable to use HI-Desert Medical Center.  The physician should also address whether VA had the ability to provide immediate treatment, and if not, whether any delay in treatment would have had a negative impact on the Veteran's health.

A complete rationale for all opinions expressed should be given.

4.  Thereafter, the LLHCS should review the Veteran's claim and determine if the benefit sought can be granted.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, to specifically include the requirements set forth under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


